           Case 1:20-cv-06261-PAE Document 32 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    SANDRA QUINTANILLA, individually and on
    behalf of all others similarly situated,
                                                                            20 Civ. 6261 (PAE)
                                         Plaintiff,
                         -v-                                                    ORDER

    WW INTERNATIONAL, INC., dba WEIGHT
    WATCHERS, a Virginia Corporation,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

         On September 23, 2020, defendant filed a motion to dismiss the complaint under

Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21

days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of

course. Additionally, under Rule 15(a)(2), a plaintiff may amend the complaint with written

leave of Court.

         Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

October 14, 2020, for which the Court hereby grants leave. No further opportunities to amend

will ordinarily be granted. If plaintiff does amend, by November 4, 2020, defendant shall: (1)

file an answer; (2) file new motion to dismiss; or (3) submit a letter to the Court, copying

plaintiff, stating that it relies on the previously filed motion to dismiss.1

         It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by October 14, 2020. Defendants’ reply, if any, shall be



1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiffs’
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.
         Case 1:20-cv-06261-PAE Document 32 Filed 09/24/20 Page 2 of 2




served by October 28, 2020. At the time any reply is served, the moving party shall supply the

Court with courtesy copies of all motion papers via email to

EngelmayerNYSDChambers@nysd.uscourts.gov.

       SO ORDERED.


                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: September 24, 2020
       New York, New York




                                                 2
